UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2179


SHEILA MICHAEL,

                  Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Jillyn K. Schulze, Magistrate Judge.
(8:09-cv-02575-JKS)


Submitted:   April 19, 2012                   Decided:   May 8, 2012


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Michael, Appellant Pro Se. Alex Gordon, Allen F. Loucks,
Assistant United States Attorneys, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sheila    Michael       appeals       the   magistrate        judge’s      order

affirming the Commissioner of Social Security’s decision to deny

Michael a period of disability insurance benefits. *                                We must

uphold       the     decision     to    deny       benefits       if   the    decision      is

supported       by    substantial       evidence       and    the      correct      law    was

applied.       See 42 U.S.C. § 405(g) (West Supp. 2011); Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).                                    We

have       thoroughly    reviewed       the     record      and    find      no   reversible

error.        Accordingly, we affirm.                 See Michael v. Astrue, No.

8:09-cv-02575-JKS (D. Md. Sept. 26, 2011).                             We dispense with

oral       argument     because      the     facts    and     legal     contentions        are

adequately         presented    in     the     materials      before      the     court    and

argument would not aid the decisional process.

                                                                                    AFFIRMED




       *
        Pursuant to 28 U.S.C. § 636(c) (2006),                                the    parties
consented to proceeding before a magistrate judge.



                                               2